07/22/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0495


                                  No. DA 19-0495

STATE OF MONTANA

                   Plaintiff and Appellee,
      v.

TIMOTHY MCNEW,

                   Defendant and Appellant

                                     ORDER


      Upon consideration of the State’s Petition to Permit Student Practice Under

the Montana Student Practice Rule, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Alizabeth Bronsdon shall be allowed to

practice before this Court in our Cause Number DA 19-0495 under, and subject to

the restrictions of, the Montana Student Practice Rule.

      IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this

Order to all counsel of record.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 22 2020